Case 6:21-cv-00972-PGB-EJK Document 10 Filed 07/06/21 Page 1 of 11 PageID 35




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

JAISSON CASTANEDA,                        )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )
                                          )   Case No. 6:21-cv-00972-PGB-EJK
EXPERIAN INFORMATION                      )
SOLUTIONS, INC.,                          )
                                          )
             Defendant.                   )
                                          )

    DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S
           ANSWER AND AFFIRMATIVE DEFENSES

     COMES NOW Defendant Experian Information Solutions, Inc. (“Experian”),

by and through its undersigned counsel, and answers Plaintiff Jaisson Castaneda’s

(“Plaintiff”) Complaint (the “Complaint”) as follows:

                          PRELIMINARY STATEMENT

      1.     In response to paragraph 1 of the Complaint, Experian admits that the

Complaint purports to state claims under the Fair Credit Reporting Act (“FCRA”).

Experian further admits that the Complaint seeks damages. Experian denies that

it has violated the FCRA and denies that it is liable to Plaintiff for any alleged

damages.

      2.     In response to paragraph 2 of the Complaint, Experian denies,

generally and specifically, any and all allegations of inaccurate or misleading credit

reporting by Experian. As to the remaining allegations in paragraph 2 of the

Complaint, Experian is without knowledge or information sufficient to form a
Case 6:21-cv-00972-PGB-EJK Document 10 Filed 07/06/21 Page 2 of 11 PageID 36




belief as to the truth of those allegations and, on that basis, denies, generally and

specifically, each and every remaining allegation contained in paragraph 2 of the

Complaint.

      3.     In response to paragraph 3 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein.

      4.     In response to paragraph 4 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein.

                                    PARTIES

      5.     In response to paragraph 5 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

      6.     In response to paragraph 6 of the Complaint, Experian admits that it

is an Ohio corporation. Experian also admits that it is qualified to do business and

conducts business in the State of Florida. Experian further admits that it is a

consumer reporting agency as defined by 15 U.S.C. § 1681a(f).              Except as

specifically admitted, Experian denies, generally and specifically, each and every

remaining allegation of paragraph 6 of the Complaint.

                        JURISDICTION AND VENUE

      7.     In response to paragraph 7 of the Complaint, Experian admits that the

Complaint purports to state claims under the FCRA. Experian denies that it has

violated the FCRA. Experian also admits that Plaintiff has alleged jurisdiction


                                         2
Case 6:21-cv-00972-PGB-EJK Document 10 Filed 07/06/21 Page 3 of 11 PageID 37




based on 15 U.S.C. § 1681p and 28 U.S.C. § 1331. Experian states that this is a legal

conclusion which is not subject to denial or admission.

      8.     In response to paragraph 8 of the Complaint, Experian admits that

Plaintiff has alleged venue in this district is proper pursuant to 28 U.S.C. § 1391(b).

Experian states that this is a legal conclusion which is not subject to denial or

admission.

                           FACTUAL ALLEGATIONS

      9.     In response to paragraph 9 of the Complaint, Experian admits that the

allegations contained therein appear to set forth a portion of the FCRA. Experian

affirmatively states that the FCRA speaks for itself and, on that basis, denies any

allegations of paragraph 9 inconsistent therewith.

      10.    In response to paragraph 10 of the Complaint, Experian states that the

allegations contained therein are legal conclusions not subject to admission or

denial. To the extent a response is required, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained

in paragraph 10 of the Complaint and, on that basis, denies, generally and

specifically, each and every allegation contained therein.

      11.    In response to paragraph 11 of the Complaint, Experian states that the

allegations contained therein are legal conclusions not subject to admission or

denial. To the extent a response is required, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained




                                          3
Case 6:21-cv-00972-PGB-EJK Document 10 Filed 07/06/21 Page 4 of 11 PageID 38




in paragraph 11 of the Complaint and, on that basis, denies, generally and

specifically, each and every allegation contained therein.

      12.    In response to paragraph 12 of the Complaint, Experian states that the

allegations contained therein are legal conclusions not subject to admission or

denial. To the extent a response is required, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained

in paragraph 12 of the Complaint and, on that basis, denies, generally and

specifically, each and every allegation contained therein.

      13.    In response to paragraph 13 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

      14.    In response to paragraph 14 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.

      15.    In response to paragraph 15 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein.

      16.    In response to paragraph 16 of the Complaint, Experian is without

knowledge or information sufficient to form a belief as to the truth of the

allegations contained therein and, on that basis, denies, generally and specifically,

each and every allegation contained therein.


                                         4
Case 6:21-cv-00972-PGB-EJK Document 10 Filed 07/06/21 Page 5 of 11 PageID 39




      17.   In response to paragraph 17 of the Complaint, Experian states that the

allegations contained therein are legal conclusions not subject to admission or

denial. To the extent a response is required, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained

in paragraph 17 of the Complaint and, on that basis, denies, generally and

specifically, each and every allegation contained therein.

      18.   In response to paragraph 18 of the Complaint, Experian states that the

allegations contained therein are legal conclusions not subject to admission or

denial. To the extent a response is required, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained

in paragraph 18 of the Complaint and, on that basis, denies, generally and

specifically, each and every allegation contained therein.

      19.   In response to paragraph 19 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein.

      20.   In response to paragraph 20 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein.

      21.   In response to paragraph 21 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein.

      22.   In response to paragraph 22 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein.

                                  COUNT ONE




                                         5
Case 6:21-cv-00972-PGB-EJK Document 10 Filed 07/06/21 Page 6 of 11 PageID 40




      23.   Experian incorporates paragraphs 1 through 22 as though fully stated

herein.

      24.   In response to paragraph 24 of the Complaint, Experian admits that

the allegations contained therein appear to set forth a portion of the FCRA.

Experian affirmatively states that the FCRA speaks for itself and, on that basis,

denies any allegations of paragraph 24 inconsistent therewith.

      25.   In response to paragraph 25 of the Complaint, Experian states that the

allegations contained therein are legal conclusions not subject to admission or

denial. To the extent a response is required, Experian is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained

in paragraph 25 of the Complaint and, on that basis, denies, generally and

specifically, each and every allegation contained therein.

      26.   In response to paragraph 26 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein.

      27.   In response to paragraph 27 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein.

      28.   In response to paragraph 28 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein.

      29.   In response to paragraph 29 of the Complaint, Experian denies,

generally and specifically, each and every allegation contained therein.




                                         6
Case 6:21-cv-00972-PGB-EJK Document 10 Filed 07/06/21 Page 7 of 11 PageID 41




                                    DAMAGES

      Further answering each and every paragraph of the Complaint, Experian

denies any and all allegations not specifically admitted above. Experian further

denies that Plaintiff is entitled to any relief, including the relief requested in the

“PRAYER FOR RELIEF” paragraph and subsections of the Complaint.

                RESPONSE TO DEMAND FOR JURY TRIAL

      Experian admits that Plaintiff has demanded trial by jury.

                          AFFIRMATIVE DEFENSES

      In further response to Plaintiff’s Complaint, Experian hereby asserts the

following affirmative defenses, without conceding that it bears the burden of

persuasion as to any of them.

                       FIRST AFFIRMATIVE DEFENSE
                           (Statute of Limitations)

      Experian is informed and believes and thereon alleges that all claims for

relief in the Complaint herein are barred by the applicable statutes of limitation,

including but not limited to 15 U.S.C. § 1681p.

                     SECOND AFFIRMATIVE DEFENSE
                      (Truth/Accuracy of Information)

      All claims against Experian are barred because all information Experian

communicated to any third person regarding Plaintiff was true.

                      THIRD AFFIRMATIVE DEFENSE
                       (Failure to Mitigate Damages)

      Plaintiff has failed to mitigate his damages.




                                          7
Case 6:21-cv-00972-PGB-EJK Document 10 Filed 07/06/21 Page 8 of 11 PageID 42




                     FOURTH AFFIRMATIVE DEFENSE
                               (Laches)

      The Complaint and each claim for relief therein are barred by laches.

                      FIFTH AFFIRMATIVE DEFENSE
                     (Contributory/Comparative Fault)

      Experian is informed and believes and thereon alleges that any alleged

damages sustained by Plaintiff were, at least in part, caused by the actions of

Plaintiff himself and/or third parties and resulted from Plaintiff’s or third parties’

own negligence which equaled or exceeded any alleged negligence or wrongdoing

by Experian.

                      SIXTH AFFIRMATIVE DEFENSE
                               (Estoppel)

      Any damages which Plaintiff may have suffered, which Experian continues

to deny, were the direct and proximate result of the conduct of Plaintiff. Therefore,

Plaintiff is estopped and barred from recovery of any damages.

                    SEVENTH AFFIRMATIVE DEFENSE
                           (Unclean Hands)

      The Complaint and each claim for relief therein that seeks equitable relief

are barred by the doctrine of unclean hands.

                     EIGHTH AFFIRMATIVE DEFENSE
                              (Immunity)

      All claims against Experian are barred by the qualified immunity of 15 U.S.C.

§ 1681h(e).




                                          8
Case 6:21-cv-00972-PGB-EJK Document 10 Filed 07/06/21 Page 9 of 11 PageID 43




                      NINTH AFFIRMATIVE DEFENSE
                            (Indemnification)

      Experian is informed and believes and thereon alleges that any purported

damages allegedly suffered by Plaintiff are the results of the acts or omissions of

third persons over whom Experian had neither control nor responsibility.

                      TENTH AFFIRMATIVE DEFENSE
                          (Intervening Causes)

      Experian is informed and believes and thereon alleges that if Plaintiff

sustained any of the injuries alleged in the Complaint, there was an intervening,

superseding cause and/or causes leading to such alleged injuries and, as such, any

action on the part of Experian was not a proximate cause of the alleged injuries.

                    ELEVENTH AFFIRMATIVE DEFENSE
                          (Punitive Damages)

      The Complaint does not allege facts sufficient to rise to the level of conduct

required to recover punitive damages, and thus all requests for punitive damages

are improper. To the extent Plaintiff seeks punitive damages, his claims for

exemplary or punitive damages violate the Due Process Clause of the Fifth

Amendment.

                    TWELFTH AFFIRMATIVE DEFENSE
                        (Failure to State Claim)

      The Complaint fails to set forth facts sufficient to state a claim upon which

relief may be granted against Experian and further fails to state facts sufficient to

entitle Plaintiff to the relief sought, or to any other relief whatsoever from Experian.




                                           9
Case 6:21-cv-00972-PGB-EJK Document 10 Filed 07/06/21 Page 10 of 11 PageID 44




                 THIRTEENTH AFFIRMATIVE DEFENSE
                  (Right to Assert Additional Defenses)

      Experian reserves the right to assert more affirmative defenses at such time

and to such extent as warranted by discovery and factual development in this case.

                            PRAYER FOR RELIEF

      WHEREFORE, Defendant Experian Information Solutions, Inc. prays as

follows:

      (1)   That Plaintiff take nothing by virtue of the Complaint herein and that

            this action be dismissed in its entirety;

      (2)   For costs of suit and attorneys’ fees herein incurred; and

      (3)   For such other and further relief as the Court may deem just and

            proper.




                                        10
Case 6:21-cv-00972-PGB-EJK Document 10 Filed 07/06/21 Page 11 of 11 PageID 45




Dated:       July 6, 2021                  Respectfully submitted,


                                           /s/ Tom K. Schulte
                                           Tom K. Schulte
                                           Florida Bar No. 1025692
                                           JONES DAY
                                           600 Brickell Avenue, Suite 3300
                                           Miami, FL 33131
                                           Telephone: (305) 714-9700
                                           Facsimile: (305) 714-9799
                                           Email: tschulte@jonesday.com

                                           Attorney for Defendant
                                           Experian Information Solutions, Inc.


                            CERTIFICATE OF SERVICE

      I certify that on July 6, 2021, I electronically filed a true and accurate copy

of the foregoing with the Clerk of Court via CM/ECF, which will send electronic

notice of the same to all parties of record.

                                               /s/ Tom K. Schulte
                                               Tom K. Schulte

                                               Attorney for Defendant
                                               Experian Information Solutions, Inc.




                                          11
